Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND FUEL CELL VEHICLE

Examiner: Adam Arciero	S.N. 16/827,738	Art Unit: 1727	December 21, 2021

DETAILED ACTION
The Application filed on March 24, 2020 has been received. Claims 1-8 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Goto et al. (US 2018/0241050 A1; herein referred to as Goto ‘050), Yamano et al. (US 2014/0106254 A1), Martinchek et al. (US 2016/0072145 A1), Goto et al. (US 2012/0321980 A1; herein referred to as Goto ‘980), and Ohm et al. (US 2020/0185740 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell system and fuel cell vehicle, comprising: the claimed cover of the stack case, comprising a space formed between the cell stack body and a portion of the cover 52 projecting from a side surface of the separators 30 and wherein a cover portion 22a of the housing 14 comprises a surface portion that forms a space 54 to house the protrusion (Fig. 2-3). Yamano teaches of a fuel cell stack, comprising a separator having a protrusion 64a projecting from a side of said separator (Fig. 3). Martinchek teaches of a fuel cell stack, comprising a separator 220b having a protrusion 300 projecting from a side of said separator and wherein a housing 500 comprises a space for accommodating the protrusion  (Fig. 4-6 and 8). Goto ‘980 teaches of a fuel cell stack, wherein separators 14 of the stack comprise protrusions 90a projecting from a side surface (Fig. 2-4). Ohm teaches of a fuel cell stack, wherein the separators 600 comprise a tab 310 and a cell monitoring connector 300 (Fig. 3). The prior arts do not disclose, teach, or suggest the claimed invention as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727